Exhibit 10.2


Amended & Restated Employment Agreement
This Amended & Restated Employment Agreement (the “Agreement”) is effective as
of August 4, 2020, by and between PDC Energy, Inc., a Delaware Corporation (the
“Company”), and Lance Lauck (“Lauck”).
WHEREAS, pursuant to an employment agreement effective April 1, 2010, the
Company employs Lauck as Executive Vice President Corporate Development and
Strategy;
WHEREAS, the Company and Lauck desire to amend and restate such employment
agreement to incorporate certain recent amendments thereto that were approved by
the Company, and to provide for Lauck’s continued employment with the Company
upon the terms and conditions set forth in this Agreement;
NOW THEREFORE, in consideration of the premises and mutual covenants and
obligations set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged and accepted, the
parties hereto, intending to be legally bound, agree as follows:
1.Effective Date and Term.
(a)    Initial Term. The effective date of this Agreement shall be August 4,
2020 (the “Effective Date”), and the initial term shall be for the period
beginning on the Effective Date and ending December 31, 2020.
(b)    Automatic Extensions. The Term of this Agreement shall be extended for an
additional 12 months beginning on December 31, 2020 and on each successive
December 31 unless either party provides the other with at least thirty (30)
days prior written notice of its non-renewal for an additional twelve (12)
months (the “Non-Renewal Notice”), or unless the Agreement has otherwise been
terminated by the parties in accordance with the provisions of Section 7 of this
Agreement. The period of time from the Effective Date until the Termination
Date, as defined in Section 7.b., shall be the “Term.”
2.    Place of Employment.
The place of employment shall be the Company’s offices in Denver, Colorado,
unless Lauck and the Company mutually agree to an alternative location. Lauck
acknowledges that there may be substantial business travel associated with
Lauck’s position.
3.    Position and Responsibilities.
(a)    Position. Lauck shall serve as Executive Vice President, Corporate
Development and Strategy of the Company and shall initially report to the Chief
Executive Officer of the Company (the “Chief Executive Officer”) and be under
the general direction and control of the Chief Executive Officer.


14745194.2

--------------------------------------------------------------------------------




(b)    Responsibilities. Lauck shall have obligations, duties, authority and
power to do such acts as are customarily done by a person holding the same or an
equivalent position in corporations of similar size to the Company. Lauck shall
perform such managerial duties and responsibilities for the Company as may
reasonably be assigned to him and, at no additional compensation, if requested,
shall serve on the Board of Directors of the Company (the “Board”) and in other
such positions with any subsidiary corporation of the Company, or any
partnership, limited liability company or other entity in which the Company has
an interest (herein collectively called “Affiliates”), as may from time to time
be requested.
(c)    Dedication of Professional Services. Lauck shall devote substantially all
of his business time, best efforts and attention to promote and advance the
business of the Company and its Affiliates and to perform diligently and
faithfully all the duties, responsibilities and obligations of his position with
the Company. Lauck shall not be employed in any other business activity, other
than with the Company and its Affiliates, during the Term, whether or not such
activity is pursued for gain, profit or other pecuniary advantage without
approval by the Compensation Committee of the Board (the “Compensation
Committee”); provided, however, that this restriction shall not be construed as
preventing Lauck from investing his personal assets in a business which does not
compete with the Company or its Affiliates, where the form or manner of such
investment will not require services of any significance on his part in the
operation of the affairs of the business in which such investment is made and in
which his participation is solely that of a passive investor.
(d)    Adherence to Standards. Lauck shall comply with the written policies,
standards, rules and regulations of the Company from time to time established
for all employees or executive officers of the Company consistent with his
position and level of authority.
(e)    Minimum Stock Ownership. Lauck shall comply with the Company’s minimum
stock ownership requirements for officers specific to his level.
4.    Compensation.
(a)    Base Salary. The Company shall continue to pay Lauck an annual base
salary at the rate in effect as of the Effective Date. The Base Salary shall be
payable in accordance with the ordinary payroll practices of the Company. The
Base Salary shall be reviewed annually by the Compensation Committee and may be
changed by the Compensation Committee in its sole discretion, taking into
account the base salaries, aggregate annual cash compensation, and other
compensation of individuals holding similar positions at other comparable
companies, the performance of Lauck and the Company, and other relevant factors.
(b)    Performance Bonus. Lauck shall be eligible to earn an annual performance
bonus (the “Bonus”) during the Term based on criteria established by the
Compensation Committee in its sole discretion each year.
(c)    Equity Compensation Grant. As a long-term incentive, under the Company’s
long-term equity compensation plan, Lauck shall participate in any equity
compensation program provided to all executive officers, based on criteria
established by the Compensation Committee in its sole discretion each year.


2
2

--------------------------------------------------------------------------------




(d)    Other Compensation. Lauck shall continue to be eligible to participate in
all other cash or stock compensation plans or programs maintained by the
Company, as in effect from time to time, in which other senior executives of the
Company are allowed to participate.
(e)    Recoupment of Certain Compensation. If the Company has to restate all or
a portion of its financial statements due to the material noncompliance of the
Company with any financial reporting requirement under the securities laws,
Lauck shall, for the affected years, reimburse the Company for any excess bonus
paid to Lauck pursuant to Section 4.b. The reimbursements shall be equal to the
difference between the bonus paid to him for the affected years and the bonus
that would have been paid to Lauck had the financial results been properly
reported. Such reimbursement shall be paid to the Company within ninety days
after the Company notifies Lauck of the amount owed to the Company.
5.    Employee Benefits.
(a)    Participation in Company Benefit Plans. During the Term, the Company
shall provide Lauck with coverage under all employee pension and welfare benefit
programs, plans and practices commensurate with Lauck’s positions in the Company
and to the extent permitted under the respective employee benefit plan.
(b)    Vacation. Lauck will be entitled to four (4) weeks of paid vacation in
each calendar year, to be taken at such times as is reasonably determined by him
to be consistent with his responsibilities under this Agreement and the
Company’s vacation policy applicable to all employees.
(c)    Automobile. During the Term, Lauck shall be entitled to an annual
automobile allowance as approved by the Compensation Committee and updated from
time to time at its discretion.
6.    Restrictive Covenants.
(a)    Confidential Information. Lauck hereby acknowledges that in connection
with his employment by the Company, he will be exposed to and may obtain certain
Confidential Information (as defined below, including, without limitation,
procedures, memoranda, notes, records and customer and supplier lists whether
such information has been or is made, developed or compiled by Lauck or
otherwise has been or is made available to him) regarding the business and
operations of the Company and its subsidiaries or Affiliates. Lauck further
acknowledges that such Confidential Information is unique, valuable, considered
trade secrets and deemed proprietary by the Company or its subsidiaries or
Affiliates. For purposes of the Agreement, “Confidential Information” includes,
without limitation, any information heretofore or hereafter acquired, developed
or used by any of the Company or its direct or indirect subsidiaries or
Affiliates relating to Business Opportunities or Intellectual Property (as those
terms are defined below) or other geological, geophysical, economic, financial
or management aspects of the business, operations, properties or prospects of
the Company or its direct or indirect subsidiaries or Affiliates, whether oral
or in written form (including electronic). Lauck agrees that all Confidential
Information is and will remain the property of the Company or its direct or
indirect subsidiaries or Affiliates, as the case may be. Lauck further agrees,


3
3

--------------------------------------------------------------------------------




except for disclosures occurring in the good faith performance of his duties for
the Company or its direct or indirect subsidiaries or Affiliates, during the
Term and for a period of three (3) years after the Termination Date, to hold in
the strictest confidence all Confidential Information, and not to, directly or
indirectly, duplicate, sell, use, lease, commercialize, disclose or otherwise
divulge to any person or entity any portion of the Confidential Information or
use any Confidential Information, directly or indirectly, for his own benefit or
profit or allow any person, entity or third party, other than the Company or its
direct or indirect subsidiaries or Affiliates, and authorized executives of the
same, to use or otherwise gain access to any Confidential Information. Lauck
will have no obligation under this Agreement with respect to any information
that becomes generally available to the public other than as a result of a
disclosure by Lauck or his agent or other representative or becomes available to
him on a non-confidential basis from a source other than the Company or its
direct or indirect subsidiaries or Affiliates. Further, Lauck will have no
obligation under this Agreement to keep confidential any of the Confidential
Information to the extent that a disclosure of it is required by law or is
consented to by the Company or its subsidiaries or Affiliates, as appropriate;
provided, however, that if and when such a disclosure is required by law, Lauck
promptly shall provide the Company or its subsidiaries or Affiliates, as
appropriate, with notice of such requirement, so that the Company, or its
subsidiaries, or its Affiliates, as the case may be, may seek an appropriate
protective order.
(b)    Return of Property. Lauck agrees to deliver promptly to the Company, upon
termination of his employment hereunder, or at any other time when the Company
so requests, all documents and property relating to the business of the Company
or its direct or indirect subsidiaries or Affiliates, including without
limitation: all geological and geophysical reports and related data such as
maps, charts, logs, seismographs, seismic records and other reports and related
data, calculations, summaries, memoranda and opinions relating to the foregoing,
production records, electric logs, core data, pressure data, lease files, well
files and records, land files, abstracts, title opinions, title or curative
matters, contract files, notes, records, drawings, manuals, correspondence,
financial and accounting information, customer lists, statistical data and
compilations, patents, copyrights, trademarks, trade names, inventions,
formulae, methods, processes, agreements, contracts, manuals, electronic data,
or any documents, whether written or digital and whether prepared or compiled by
him or furnished to Lauck during the Term, relating to the business of the
Company or its direct or indirect subsidiaries or Affiliates and all copies
thereof and therefrom; provided, however, that he will be permitted to retain
copies of any documents or materials of a personal nature or otherwise related
to his rights under this Agreement. The aforementioned materials include
materials on his personal computers, which materials shall be destroyed in a
manner satisfactory to the Company.
(c)    Non-Compete Obligations.
(i)    Non-Compete Obligations During Employment Term. Lauck agrees that during
the Term all investments made by Lauck (whether in his own name or in the name
of any family members or other nominees or made by Lauck’s controlled
affiliates), which relate to the leasing, acquisition, exploration, production,
gathering or marketing of hydrocarbons and related products will be made solely
through the Company; and Lauck will not (directly or indirectly through any
family members or other persons), and will not


4
4

--------------------------------------------------------------------------------




permit any of his controlled affiliates to: (1) invest or otherwise participate
alongside the Company or its direct or indirect subsidiaries or Affiliates in
any Business Opportunities, or (2) invest or otherwise participate in any
business or activity relating to a Business Opportunity, regardless of whether
any of the Company or its direct or indirect subsidiaries or Affiliates
ultimately participates in such business or activity, in either case, except
through the Company. Notwithstanding the foregoing, nothing in this Section 6
shall be deemed to prohibit Lauck or any family member from owning, or otherwise
having an interest in, less than one percent (1%) of any publicly-owned entity
or three percent (3%) or less of any private equity fund or similar investment
fund that invests in any business or activity engaged in any of the activities
set forth above, provided that Lauck has no active role with respect to any
investment by such fund in any entity.
(ii)    Non-Compete Obligations After Termination Date. Lauck shall not directly
or indirectly through any family member or other person or as an employee,
employer, consultant, agent principal, partner, more than one percent
shareholder, officer, director, licensor, lender, lessor or in any other
individual or representative capacity either during the Term or for a period of
one (1) year thereafter, engage in any Competitive Business within any county or
parish or adjacent to any county or parish in which the Company, a subsidiary or
an Affiliate owns any oil and gas interests; provided, however, that the
ownership of less than five percent (5%) of the outstanding capital stock of a
corporation whose shares are traded on a national securities exchange or on the
over-the-counter market shall not be deemed engaging any Competitive Business.
“Competitive Business” shall mean typical oil and gas exploration activities,
including oil and gas leasing, drilling, or any other business activities that
are the same as or similar to the Company’s, a subsidiary’s or an Affiliate’s
business operations as its business exists on the Termination Date.
(d)    Non-Solicitation. During the Term and for a period of twenty-four (24)
months after the Termination Date, Lauck will not, whether for his own account
or for the account of any other person (other than the Company or its direct or
indirect subsidiaries or Affiliates), intentionally solicit, endeavor to entice
away from the Company or its direct or indirect subsidiaries or Affiliates, or
otherwise interfere with the relationship of the Company or its direct or
indirect subsidiaries or Affiliates with, (i) any person who is employed by the
Company or its direct or indirect subsidiaries or Affiliates (including any
independent sales representatives or organizations), or (ii) any client or
customer of the Company or its direct or indirect subsidiaries or Affiliates.
(e)    Assignment of Developments. Lauck assigns and agrees to assign without
further compensation from the Company and its successors, assigns or designees,
all of Lauck’s right, title and interest in and to all Business Opportunities
and Intellectual Property (as those terms are defined below), and further
acknowledges and agrees that all Business Opportunities and Intellectual
Property constitute the exclusive property of the Company.
For purposes of this Agreement, “Business Opportunities” shall mean all business
ideas, prospects, proposals or other opportunities pertaining to the lease,
acquisition, exploration, production, gathering or marketing of hydrocarbons and
related products and the exploration potential of geographical areas on which
hydrocarbon exploration prospects are located, which are


5
5

--------------------------------------------------------------------------------




developed by Lauck during his employment by the Company, or originated by any
third party and brought to the attention of Lauck during his employment by the
Company, together with information relating thereto (including, without
limitation, geological and seismic data and interpretations thereof, whether in
the form of maps, charts, logs, seismographs, calculations, summaries,
memoranda, opinions or other written, digital or charted means).
For purposes of this Agreement, “Intellectual Property” shall mean all ideas,
inventions, discoveries, processes, designs, methods, substances, articles,
computer programs and improvements (including, without limitation, enhancements
to, or further interpretation or processing of, information that became for the
first time in the possession of Lauck during his employment by the Company),
whether or not patentable or copyrightable, which do not fall within the
definition of Business Opportunities, which Lauck discovers, conceives, invents,
creates or develops, alone or with others, during his employment by the Company,
if such discovery, conception, invention, creation or development (i) occurs in
the course of his employment with the Company, or (ii) occurs with the use of
any of the time, materials or facilities of the Company or its direct or
indirect subsidiaries or Affiliates, or (iii) in the good faith judgment of the
Board, relates or pertains in any material way to the purposes, activities or
affairs of the Company or its direct or indirect subsidiaries or Affiliates.
(f)    Injunctive Relief. Lauck acknowledges that a breach of any of the
covenants contained in this Section 6 may result in material, irreparable injury
to the Company for which there is no adequate remedy at law, that it will not be
possible to measure damages for such injuries precisely and that, in the event
of such a breach or threat of breach, the Company will be entitled to obtain a
temporary restraining order and/or a preliminary or permanent injunction
restraining Lauck from engaging in activities prohibited by this Section 6 or
such other relief as may be required to specifically enforce any of the
covenants in this Section 6. To the extent that the Company seeks a temporary
restraining order (but not a preliminary or permanent injunction), Lauck agrees
that a temporary restraining order may be obtained ex parte.
(g)    Adjustment of Covenants. The parties consider the covenants and
restrictions contained in this Section 6 to be reasonable. However, if and when
any such covenant or restriction is found to be void or unenforceable and would
have been valid had some part of it been deleted or had its scope of application
been modified, such covenant or restriction will be deemed to have been applied
with such modification as would be necessary and consistent with the intent of
the parties to have made it valid, enforceable and effective.
(h)    Forfeiture Provision.
(i)    Detrimental Activities. If Lauck engages in any activity that violates
any covenant or restriction contained in this Section 6, in addition to any
other remedy the Company may have at law or in equity, (A) Lauck will be
entitled to no further payments or benefits from the Company under this
Agreement or otherwise, except for any payments or benefits required to be made
or provided under applicable law, (B) all unexercised stock options, restricted
stock and other forms of equity compensation held by or credited to Lauck will
terminate effective as of the date on which Lauck engages in that activity,
unless terminated sooner by operation of another term or condition of this
Agreement or other


6
6

--------------------------------------------------------------------------------




applicable plans and agreements, and (C) any exercise, payment or delivery
pursuant to any equity compensation award that occurred within one year prior to
the date on which Lauck engages in that activity may be rescinded within one
year after the first date that a majority of the members of the Board first
became aware that Lauck engaged in that activity. In the event of any such
rescission, Lauck will pay to the Company the amount of any gain realized or
payment received as a result of the rescinded exercise, payment or delivery, in
such manner and on such terms and conditions as may be required.
(ii)    Right of Set-Off. Lauck consents to a deduction from any amounts the
Company owes Lauck from time to time (including amounts owed as wages or other
compensation, fringe benefits, or vacation pay, as well as any other amounts
owed to Lauck by the Company), to the extent of the amounts Lauck owes the
Company under Section 6 above. Whether or not the Company elects to make any
set-off in whole or in part, if the Company does not recover by means of set-off
the full amount Lauck owes, calculated as set forth above, Lauck agrees to pay
immediately the unpaid balance to the Company. In the discretion of the Board,
reasonable interest may be assessed on the amounts owed, calculated from the
later of (A) the date Lauck engages in the prohibited activity and (B) the
applicable date of exercise, payment or delivery.
7.    Termination of the Agreement.
(a)    Notice of Termination. Either Lauck or the Board may terminate this
Agreement at any time and in Lauck’s or their sole discretion upon no less than
thirty (30) days written Notice of Termination to the other party. “Notice of
Termination” shall mean a written notice which shall indicate the specified
termination provision in this Agreement relied upon (either a Non-Renewal Notice
as provided under Section 1.b. or otherwise pursuant to Section 7.c., Section
7.d., Section 7.e., Section 7.f., Section 7.g. or Section 7.h.) and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Lauck’s employment under the provision so indicated;
provided, however, no such purported termination shall be effective without such
Notice of Termination; provided further, however, any purported termination by
the Company or by Lauck shall be communicated by a Notice of Termination to the
other party hereto in accordance with Section 8 (“Notices”) of this Agreement.
Termination of this Agreement by reason of a Non-Renewal Notice pursuant to
Section 1.b. shall not entitle Lauck to receive the severance benefits described
in Section 7.d. or Section 7.f.
(b)    Termination Date. Except as provided in Section 7.e.(ii) with respect to
Disability, the “Termination Date” shall mean the date specified in the Notice
of Termination. The Termination Date shall not be less than thirty (30) days
after the date such Notice of Termination is given.
(c)    Termination by the Company for Just Cause.
(i)    The Company may terminate Lauck for “Just Cause” (as defined in Section
7.c.(ii)), provided that the Company shall:
(A)    Give Lauck Notice of Termination as specified in Section 7.a., and


7
7

--------------------------------------------------------------------------------




(B)    Pay Lauck, within forty (40) days after this Termination Date, Lauck’s
Base Salary through the Termination Date at the rate in effect at the time the
Notice of Termination is given plus a good faith estimate by the Company of any
unpaid Bonus (in full for any completed annual period and prorated for months
completed in the current annual period), incentive, deferred, retirement or
other compensation, and provide any other benefits, which have been earned or
become payable as of the Termination Date, pursuant to the terms of this or any
other agreement, or compensation or benefit plan, but which have not yet been
paid or provided.
(ii)    For purposes of this Agreement “Just Cause” shall be a reasonable
determination of the Board that Lauck:
(A)    Failed to substantially perform Lauck’s duties with the Company (other
than a failure resulting from Lauck’s incapacity due to physical or mental
illness) after a written demand for substantial performance has been delivered
to him by the Board, which demand specifically identifies the manner in which
the Board believes Lauck has not substantially performed his duties, and Lauck
has failed to cure such deficiency within thirty (30) days after his receipt of
such notice;
(B)    Has engaged in conduct the consequences of which are materially adverse
to the Company, monetarily or otherwise;
(C)    Has pleaded guilty to or been convicted of a felony or a crime involving
moral turpitude or dishonesty; or
(D)    Has materially breached the terms of this Agreement.
(E)    Following a Change of Control, “Just Cause” shall be limited to (1)
Lauck’s refusal to or failure to attempt in good faith to perform his duties or
to follow the written direction of the Board after fifteen (15) days’ written
notice specifically identifying the manner in which the Board believes he has
not performed his duties; and (2) Subsections (B) and (C) above.
(d)    Termination by the Company Without Just Cause. In the event the Company
terminates this Agreement prior to its expiration (including extensions as
provided in Section 1.b) for any reason other than for Just Cause or the death
or Disability (as defined in Section 7.e.) of Lauck, the Company shall:
(i)    Pay to Lauck within forty (40) days after the Termination Date a lump sum
severance payment equal to two times the sum of:
(A)    Lauck’s highest Base Salary during the previous two years of employment
immediately preceding the Termination Date, plus
(B)    the highest Bonus paid to Lauck during the same two-year period,


8
8

--------------------------------------------------------------------------------




(ii)    Pay to Lauck any unpaid expense reimbursement upon presentation by Lauck
of an accounting of such expenses in accordance with normal Company practices,
but no later than March 15 of the year following the year of termination,
(iii)    Vest any unvested Company stock options, SARs, and restricted stock
(excluding LTIP shares under the Company’s long-term incentive plan),
(iv)    Make any other payments or provide any benefits earned under this or any
other employment agreement or plan, including the Company’s long-term incentive
plan (including LTIP shares under the Company’s long-term incentive plan), and
(v)    Pay or reimburse on a monthly basis the premiums required to continue
Lauck’s (and, to the extent applicable, Lauck’s spouse’s and dependent
children’s) Company group health care coverage for a period of the lesser of (i)
thirty-six (36) months following Lauck’s Termination Date, or (ii) until such
time as Participant is eligible for group health care coverage provided by any
successor employer, provided that Lauck or Lauck’s spouse or dependent children,
as applicable, elect coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”). If necessary to avoid inclusion in taxable
income by Lauck of the value of in-kind benefits, or if coverage cannot be
provided under COBRA or the Company’s health and welfare plans, such health care
continuation premiums shall be provided in the form of taxable payments to
Lauck, which payments shall be made without regard to whether Lauck elects to
continue and remain eligible for such coverage under COBRA, and in which event
the Company shall pay to Lauck an amount each month equal to (i) the applicable
monthly COBRA premium under the Company’s group health plan plus (ii) an
additional amount of cash equal to A/(1-R)-A, where A is the amount of the
applicable monthly COBRA premium, and R is the sum of the maximum federal
individual income tax rate then applicable to ordinary income and the maximum
individual Colorado income tax rate then applicable to ordinary income.
(e)    Termination in the Event of Death or Disability.
(i)    This Agreement will be terminated by the Company in the event of the
death of Lauck upon proper notification to his estate. The Company shall pay to
the estate of Lauck the Base Salary described in Section 4.a. of this Agreement
which would have been earned for six (6) months after the Termination Date.
(ii)    This Agreement may be terminated by the Company in the event of the
Disability (as hereinafter defined) of Lauck upon proper notification to Lauck,
following the latest of the three events noted in this subsection (ii) (the
“Disability Termination Date”). Base Salary shall continue for up to thirteen
(13) weeks following the initial period of Disability. Lauck shall also receive
in a lump sum payment an amount equal to the Base Salary described in Section
4.a. of this Agreement which would have been earned for six (6) months after the
Disability Termination Date. This lump sum payment shall be made upon the latest
to occur of: (1) the cessation of the thirteen (13) weeks of Base Salary
continuation; (2) the expiration of the Family and Medical Leave Act period; and
(3) Disability, which is defined as the inability Lauck to engage in any
substantial gainful activity


9
9

--------------------------------------------------------------------------------




by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, as provided in Internal Revenue Code
(the “Code”) Section 409A(a)(2)(C) and Treas. Reg. § 1.409A-3(i)(4).
(iii)    All amounts that are payable under this Section 7.e. in the form of a
lump sum shall be paid as soon as practicable, but no later than two and
one-half (2-1/2) months following the close of the calendar year in which the
death or Disability occurred.
(f)    Termination by Lauck for Good Reason.
(i)    Except as otherwise provided in Section 7.h.(i), in the event Lauck
terminates this Agreement for Good Reason (as defined in Section 7.f.(ii)),
provided that such termination occurs within ninety days after the Good Reason
event, the Company shall:
(A)    Pay to Lauck within forty (40) days after the Termination Date, a lump
sum severance payment equal to two times the sum of:
(1)    Lauck’s highest Base Salary during the previous two years of employment
immediately preceding the Termination Date, plus
(2)    the highest Bonus paid to Lauck during the same two-year period,
(B)    Pay to Lauck any unpaid expense reimbursement upon presentation by Lauck
of an accounting of such expenses in accordance with normal Company practices,
but no later than March 15 of the year following the year of termination,
(C)    Vest any unvested Company stock options, SARs, and restricted stock
(excluding LTIP shares under the Company’s Long-Term Incentive Plan),
(D)    Make any other payments or provide any benefits earned under this or any
other employment agreement or plan, including the Company’s long-term incentive
plan (including LTIP shares under the Company’s long-term incentive plan), and
(E)    Pay or reimburse on a monthly basis the premiums required to continue
Lauck’s (and, to the extent applicable, Lauck’s spouse’s and dependent
children’s) Company group health care coverage for a period of the lesser of (i)
thirty-six (36) months following Lauck’s Termination Date, or (ii) until such
time as Participant is eligible for group health care coverage provided by any
successor employer, provided that Lauck or Lauck’s spouse or dependent children,
as applicable, elect coverage under COBRA. If necessary to avoid inclusion in
taxable income by Lauck of the value of in-kind benefits, or if coverage cannot
be provided under COBRA or the Company’s health and welfare plans, such health
care continuation premiums shall be provided in the form of taxable payments to
Lauck, which payments shall be made without regard to whether Lauck elects to
continue and remain eligible for such coverage under COBRA, and in which event
the Company


10
10

--------------------------------------------------------------------------------




shall pay to Lauck an amount each month equal to (i) the applicable monthly
COBRA premium under the Company’s group health plan plus (ii) an additional
amount of cash equal to A/(1-R)-A, where A is the amount of the applicable
monthly COBRA premium, and R is the sum of the maximum federal individual income
tax rate then applicable to ordinary income and the maximum individual Colorado
income tax rate then applicable to ordinary income..
(ii)    “Good Reason” shall mean the occurrence of any of the following events
without Lauck’s prior express written consent:
(A)    A material diminution in Lauck’s Base Salary;
(B)    A material diminution in Lauck’s authority, duties or responsibilities;
(C)    A material diminution in reward opportunities under the annual Bonus;
(D)    Any other action or inaction that constitutes a material breach by the
Company of this Agreement, or
(E)    In addition, after a Change of Control, (1) a failure to, during the
two-year period following the date of the Change of Control, provide Lauck with
compensation and benefits, which in the aggregate, are at least substantially
equal (in terms of benefit levels and/or reward opportunities) to those provided
for under a material employee benefit plan, program and practice in which Lauck
was participating as of the date of the Change of Control, (2) a failure to
permit Lauck to participate in any or all incentive (including equity), savings,
retirement plans and benefit plans, fringe benefits, practices, policies and
programs applicable generally to other similarly situated employees of the
Company, (3) a material diminution in the budget over which Lauck retains
authority, or (4) a material change in the geographic location at which Lauck
must perform services.
Lauck must provide notice to the Company of the condition described in Section
7.f.(ii) within ninety (90) days following the occurrence of such event, upon
the notice of which the Company will have a period of thirty (30) days during
which it may remedy the condition and thereupon not be required to pay the
amount.
(g)    Termination by Lauck for other than Good Reason. Lauck may terminate this
Agreement for other than Good Reason upon proper Notice of Termination as
provided in Section 7.a. In such event the Company shall pay to Lauck:
(i)    Within forty (40) days after Lauck’s Termination Date, in a lump-sum, the
compensation provided in Section 4 at the rate in effect at the time of the
Notice of Termination. If Lauck’s termination occurs prior to the end of the
year, Lauck shall not be entitled to any Bonus for the year;


11
11

--------------------------------------------------------------------------------




(ii)    Any incentive, deferred or other compensation which has been earned or
has become payable pursuant to the terms of this or any other agreement or
compensation or benefit plan as of the Termination Date, but which has not yet
been paid, provided such payments shall be made under the schedule originally
contemplated in the agreement under which they were granted, but if no such
payment schedule is provided, the payments shall be made no later than March 15
of the year following the year of termination;
(iii)    Any unpaid expense reimbursement upon presentation by Lauck of an
accounting of such expenses in accordance with normal Company practices, but not
later than March 15 of the year following the year of termination; and
(iv)    Any other payments for benefits earned under this Agreement, which shall
in no event be paid later than March 15 of the year following the year of
termination.
(h)    Termination in Connection with a Change of Control.
(i)    If, within the period that begins six (6) months prior to and ends two
years following a Change of Control (as defined in Section 7.h.(ii) below),
either (A) the Company terminates Lauck’s employment without Just Cause (as
defined in Section 7.c.(ii) above) or (B) Lauck terminates this Agreement for
Good Reason (as defined in Section 7.f.(ii) above), then the Company shall:
(A)    Pay to Lauck severance equal to the three times the sum of:
(1)    Lauck’s highest Base Salary during the previous two years of employment
immediately preceding the Termination Date, plus
(2)    the highest Bonus paid to Lauck during the same two-year period.
If Lauck’s Termination Date is on or after the Change of Control, such amount
shall be paid in a lump sum within forty (40) days after the Termination Date.
If Lauck’s Termination Date is prior to the Change of Control, such amount shall
be paid as follows: (I) 2/3rds of such amount shall be paid within forty (40)
days after the Termination Date (it being the intent of the parties that such
amount shall be the same amount and paid at the same time as the severance
payable in a termination without Just Cause or termination for Good Reason
outside of a Change of Control context), and (II) the remaining 1/3rd payable
shall be paid upon the occurrence of the Change of Control (or if later, upon
the execution of the release described in Section 7.j. and such release becoming
irrevocable).
(B)    Pay to Lauck any unpaid expense reimbursement upon presentation by Lauck
of an accounting of such expenses in accordance with normal Company practices
but no later than March 15 of the year following the year of termination,
(C)    Vest any unvested Company stock options, SARs, and restricted stock
(excluding LTIP shares under the Company’s long-term incentive plan),


12
12

--------------------------------------------------------------------------------




(D)    Make any other payments or provide any benefits earned under this or any
other employment agreement or plan, including the Company’s long-term incentive
plan (including LTIP shares under the Company’s long-term incentive plan),
(E)    Pay or reimburse on a monthly basis the premiums required to continue
Lauck’s (and, to the extent applicable, Lauck’s spouse’s and dependent
children’s) Company group health care coverage for a period of the lesser of (i)
thirty-six (36) months following Lauck’s Termination Date, or (ii) until such
time as Participant is eligible for group health care coverage provided by any
successor employer, provided that Lauck or Lauck’s spouse or dependent children,
as applicable, elect coverage under COBRA. If necessary to avoid inclusion in
taxable income by Lauck of the value of in-kind benefits, or if coverage cannot
be provided under COBRA or the Company’s health and welfare plans, such health
care continuation premiums shall be provided in the form of taxable payments to
Lauck, which payments shall be made without regard to whether Lauck elects to
continue and remain eligible for such coverage under COBRA, and in which event
the Company shall pay to Lauck an amount each month equal to (i) the applicable
monthly COBRA premium under the Company’s group health plan plus (ii) an
additional amount of cash equal to A/(1-R)-A, where A is the amount of the
applicable monthly COBRA premium, and R is the sum of the maximum federal
individual income tax rate then applicable to ordinary income and the maximum
individual Colorado income tax rate then applicable to ordinary income, and
(F)    In the event Lauck’s Termination Date is coincident with or following a
Change of Control, pay to Lauck any reasonable legal fees incurred by Lauck in
seeking to enforce any legal right under this Agreement if Lauck substantially
prevails in such action.
(ii)    “Change of Control” of the Company shall occur on the earliest of the
following events:
(A)    Change in Ownership: A change in ownership of the Company occurs on the
date that any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company, excluding the acquisition of
additional stock by a person or more than one person acting as a group who is
considered to own more than 50% of the total fair market value or total voting
power of the stock of the Company.
(B)    Change in Effective Control: A change in effective control of the Company
occurs on the date that either:
(1)    Any one person, or more than one person acting as a group, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 35% or more of the total voting power of the stock of the Company; or


13
13

--------------------------------------------------------------------------------




(2)    A majority of the members of the Board of Directors of the Company (the
“Board”) is replaced during any 12-month period by directors whose appointment
or election is not endorsed by a majority of the members of the board of
directors prior to the date of the appointment or election; provided, that this
paragraph (b) shall apply only to the Company if no other corporation is a
majority shareholder.
(C)    Change in Ownership of Substantial Assets: A change in the ownership of a
substantial portion of the Company’s assets occurs on the date that any one
person, or more than one person acting as a group, acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than 90% of the total gross fair market value of
the assets of the Company immediately prior to such acquisition or acquisitions.
For this purpose, “gross fair market value” means the value of the assets of the
Company, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets.
It is the intent that this definition be construed consistent with the
definition of “Change of Control” as defined under Internal Revenue Code Section
409A and the applicable Treasury Regulations, as amended from time to time.
(iii)    Notwithstanding the preceding provisions of this Section 7.h.:
(A)    If any of the payments or benefits received or to be received by Lauck in
connection with Lauck’s termination of employment in respect of a Change in
Control, whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement with the Company (all such payments and benefits, being
hereinafter referred to as the “Total Payments”) would be subject to the excise
tax (the “Excise Tax”) imposed under Section 4999 of the Code, Lauck shall
receive the Total Payments and be responsible for the Excise Tax; provided,
however that Lauck shall not receive the Total Payments and the Total Payments
shall be reduced to the Safe Harbor amount if (1) the net amount of such Total
Payments, as so reduced (and after subtracting the net amount of federal, state
and local income taxes on such reduced Total Payments) is greater than or equal
to (2) the net amount of such Total Payment without such reduction (but after
subtracting the net amount of federal, state and local income taxes on such
Total Payments and the amount of Excise Tax to which Lauck would be subject in
respect of such unreduced Total Payments). The “Safe Harbor Amount” is the
amount to which the Total Payments would hypothetically have to be reduced so
that no portion of the Total Payments would be subject to the Excise Tax.
(B)    For purposes of determining whether any of the Total Payments will be
subject to the Excise Tax and the amount of such Excise Tax, (1) all of the
Total Payments shall be treated as “parachute payments” (within the meaning of
Section 280G(b)(2) of the Code) unless, in the opinion of tax counsel (“Tax
Counsel”) selected by the accounting firm which was, immediately prior to the
Change in Control, the Company’s independent auditor (the “Auditor”), such
payments or benefits (in whole or in part) do not constitute parachute payments,
including by reason of Section 280G(b)(4)(A) of the Code, (2) all “excess
parachute payments” within the meaning of Section 280G(b)(1) of the Code shall
be treated


14
14

--------------------------------------------------------------------------------




as subject to the Excise Tax unless, in the opinion of Tax Counsel, such excess
parachute payments (in whole or in part) represent reasonable compensation for
services actually rendered (within the meaning of Section 280G(b)(4)(B) of the
Code) in excess of the base amount (within the meaning of Section 280G(b)(3) of
the Code) allocable to such reasonable compensation, or are otherwise not
subject to the Excise Tax, and (3) the value of any noncash benefits or any
deferred payment or benefit shall be determined by the Auditor in accordance
with the principles of Sections 280G(d)(3) and (4) of the Code. If the Auditor
is prohibited by applicable law or regulation from performing the duties
assigned to it hereunder, then a different auditor, acceptable to both the
Company and Lauck, shall be selected. The fees and expenses of Tax Counsel and
the Auditor shall be paid by the Company.
(C)    In the event it is determined that the Safe Harbor amount is payable to
Lauck, then the severance payments provided under Section 7.h.(i) which are cash
shall first be reduced on a pro rata basis among the different types of cash
payments until the Safe Harbor amount is reached; provided, however, in the
event further reduction is needed to reach the Safe Harbor amount after reducing
all cash payments to zero, then the non-cash severance payments shall thereafter
be reduced among the different types of non-cash payments on a pro rata basis,
to the extent necessary so that no portion of the Total Payments is subject to
the Excise Tax.
(i)    Internal Revenue Code Section 409A Compliance. Except with respect to
amounts paid pursuant to a schedule in a plan or arrangement outside of this
Agreement, it is intended that amounts payable under this Section 7 not be
considered non-qualified deferred compensation subject to Code Section 409A.
Lauck is a Specified Employee under Code Section 409A, therefore, to the extent
such amounts are considered non-qualified deferred compensation payable upon a
separation from service under Code Section 409A, payment of those amounts so
deferred under Code Section 409A may not be made until at least six (6) months
following Lauck’s separation from service of the Company (or, if earlier, the
date of death of Lauck).
(j)    Release. As a condition to the payment by the Company of the amounts due
under subsections d., f., or h. above, Lauck shall execute the release attached
hereto as Exhibit A within twenty-one (21) days following the Termination Date
and shall not revoke it within the seven (7) day revocation period.
8.    Notices. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered, by facsimile
transmission or sent by certified mail, return receipt requested, postage
prepaid, or by expedited (overnight) courier with established national
reputation, shipping prepaid or billed to sender, in either case addressed to
the respective addresses last given by each party to the other (provided that
all notices to the Company shall be directed to the attention of the Secretary
of the Company ) or to such other address as either party may have furnished to
the other in writing in accordance herewith. All notices and communication shall
be deemed to have been received on the date of delivery thereof, or on the
second day after deposit thereof with an expedited courier service, except that
notice of change of address shall be effective only upon receipt.
Company at:     PDC Energy, Inc.


15
15

--------------------------------------------------------------------------------




1775 Sherman Street
Suite 3000
Denver, CO 80203


Lauck at:     Lance Lauck
8683 Sawgrass Drive
Lone Tree, CO 80124


9.    Life Insurance. The Company may, at any time after the execution of this
Agreement, maintain any outstanding life insurance policies and apply for and
procure as owner and for its own benefit new life insurance on Lauck, in such
amounts and in such form or forms as the Company may determine. Lauck shall, at
the request of the Company, submit to such medical examinations, supply such
information, and execute such documents as may be required by the insurance
company or companies to whom the Company has applied for such insurance. Lauck
hereby represents that to Lauck’s knowledge Lauck is in excellent physical and
mental condition.
10.    Successors. This Agreement shall be binding on the Company and any
successor to any of its businesses or assets. Without limiting the effect of the
prior sentence, the Company shall use its best efforts to require any successor
or assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession or assignment had taken place. As used in this Agreement,
“Company” shall mean the Company as hereinbefore defined and any successor or
assign to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement or which is otherwise obligated under this Agreement by
the first sentence of this Section, entitled Successors, by operation of law or
otherwise.
11.    Binding Effect. This Agreement shall inure to the benefit of and be
enforceable by Lauck’s personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If Lauck
should die while any amounts would still be payable to him hereunder if Lauck
had continued to live, all such amounts, unless otherwise provided herein, shall
be paid in accordance with the terms of this Agreement to Lauck’s estate.
12.    Integration, Modification and Waiver. This Agreement constitutes the sole
employment agreement between the parties, and any prior employment agreement,
written or oral, is terminated. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by Lauck and such officer of the Company as may be
specifically designated by the Board. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.
13.    Headings. Headings used in this Agreement are for convenience only and
shall not be used to interpret or construe its provisions.


16
16

--------------------------------------------------------------------------------




14.    Waiver of Breach. The waiver of either the Company or Lauck of a breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any subsequent breach by either the Company or Lauck.
15.    Amendments. No amendments or variations of the terms and conditions of
this Agreement shall be valid unless the same is in writing and signed by all of
the parties hereto.
16.    Survival of Obligations. The provisions of Section 6 of this Agreement
shall continue to be binding upon Lauck and Company in accordance with their
terms, notwithstanding the termination of Lauck’s employment with the Company
for any reason or the expiration of this Agreement.
17.    Severability. The invalidity or unenforceability of any provision of this
Agreement, whether in whole or in part, shall not in any way affect the validity
and/or enforceability of any other provision contained herein. Any invalid or
unenforceable provision shall be deemed severable to the extent of any such
invalidity or unenforceability. It is expressly understood and agreed that while
the Company and Lauck consider the restrictions contained in this Agreement
reasonable for the purpose of preserving for the Company the good will, other
proprietary rights and intangible business value of the Company, if a final
judicial determination is made by a court having jurisdiction that the time or
territory or any other restriction contained in this Agreement is an
unreasonable or otherwise unenforceable restriction against Lauck, the
provisions of such clause shall not be rendered void but shall be deemed amended
to apply as to maximum time and territory and to such other extent as such court
may judicially determine or indicate to be reasonable.
18.    Governing Law. This Agreement shall be construed and enforced pursuant to
the laws of the State of Colorado, without giving effect to its conflict of
laws.
19.    Executive Officer Status. Lauck acknowledges that Lauck may be deemed to
be an “executive officer” of the Company for purposes of the Securities Act of
1933, as amended (the “1933 Act”), and the Securities Exchange Act of 1934, as
amended (the “1934 Act”) and, if so, Lauck shall comply in all respects with all
the rules and regulations under the 1933 Act and the 1934 Act applicable to him
in a timely and non-delinquent manner. In order to assist the Company in
complying with its obligations under the 1933 Act and 1934 Act, Lauck shall
provide to the Company such information about Lauck as the Company shall
reasonably request including, but not limited to, information relating to
personal history and stockholdings. Lauck shall immediately report to the
General Counsel of the Company or other designated officer of the Company all
changes in beneficial ownership of any shares of the Company Common Stock deemed
to be beneficially owned by Lauck and/or any members of Lauck’s immediate
family.
20.    Pronouns. All pronouns and any variations thereof shall be deemed to
refer to the masculine, feminine, neuter, singular, or plural, as the identity
of the person or entity may require. As used in this Agreement: (1) words of the
masculine gender shall mean and include corresponding neuter words or words of
the feminine gender, (2) words in the singular shall mean and include the plural
and vice versa, and (3) the word “may” gives sole discretion without any
obligation to take any action.


17
17

--------------------------------------------------------------------------------




21.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute but one document.
22.    Exhibits. Any Exhibits attached hereto are incorporated herein by
reference and are an integral part of this Agreement.
23.    Withholding of Taxes. The Company will withhold from any amounts payable
under the Agreement, all federal, state, local or other taxes as legally will be
required to be withheld.
24.    Consent to Jurisdiction and Service of Process.
(a)    Section 6 Disputes. In the event of any dispute, controversy or claim
between the Company and Lauck arising out of or relating to the interpretation,
application or enforcement of the provisions of Section 6, the Company and Lauck
agree and consent to the personal jurisdiction of the state and local courts of
Colorado State Judicial Branch and/or the United States District Court for the
District of Colorado for resolution of the dispute, controversy or claim, and
that those courts, and only those courts, will have jurisdiction to determine
any dispute, controversy or claim related to, arising under or in connection
with Section 6 of this Agreement. The Company and Lauck also agree that those
courts are convenient forums for the parties to any such dispute, controversy or
claim and for any potential witnesses and that process issued out of any such
court or in accordance with the rules of practice of that court may be served by
mail or other forms of substituted service to the Company at the address of its
principal executive offices and to Lauck at him last known address as reflected
in the Company’s records.
(b)    Disputes Other Than Under Section 6. In the event of any dispute relating
to this Agreement, other than a dispute relating solely to Section 6, the
parties will use their best efforts to settle the dispute, claim, question, or
disagreement. To this effect, they will consult and negotiate with each other in
good faith and, recognizing their mutual interests, attempt to reach a just and
equitable solution satisfactory to both parties. If such a dispute cannot be
settled through negotiation, the parties agree first to try in good faith to
settle the dispute by mediation administered by the American Arbitration
Association under its Commercial Mediation Rules before resorting to
arbitration, litigation, or some other dispute resolution procedure. If the
parties do not reach such solution through negotiation or mediation within a
period of sixty (60) days, then, upon notice by either party to the other, all
disputes, claims, questions, or differences will be finally settled by
arbitration administered by the American Arbitration Association in accordance
with the provisions of its Commercial Arbitration Rules. The arbitrator will be
selected by agreement of the parties or, if they do not agree on an arbitrator
within thirty (30) days after either party has notified the other of him or its
desire to have the question settled by arbitration, then the arbitrator will be
selected pursuant to the procedures of the American Arbitration Association
(the “AAA”) in Denver, Colorado. The determination reached in such arbitration
will be final and binding on all parties. Enforcement of the determination by
such arbitrator may be sought in any court of competent jurisdiction. Unless
otherwise agreed by the parties, any such arbitration will take place in Denver,
Colorado, and will be conducted in accordance with the Commercial Arbitration
Rules of the AAA.




18
18

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and Lauck have duly executed this Agreement as
of the date first above written.


PDC Energy, Inc.                     Lance Lauck




By:/s/ Barton R. Brookman, Jr.            /s/ Lance Lauck                
Barton R. Brookman, Jr.                Lance Lauck
Position: President and Chief Executive Officer






19
19

--------------------------------------------------------------------------------





EXHIBIT A


GENERAL RELEASE OF CLAIMS


This General Release (“Release”) is entered into as of this ____ day of
_________, 20__, by and between PDC Energy, Inc. (the “Company”), and Lance
Lauck, an employee of the Company (the “Employee”) (collectively, the
“Parties”).
WHEREAS, Employee and the Company are parties to an Amended & Restated
Employment Agreement (the “Agreement”) dated ________ __, 2020, governing the
terms and conditions applicable if Employee’s employment is terminated for
various reasons;
WHEREAS, pursuant to the terms of the Agreement, the Company has agreed to
provide Employee certain benefits and payments under the terms and conditions
specified therein, provided that Employee has executed and not revoked a general
release of claims in favor of the Company;
WHEREAS, Employee’s employment with the Company is being terminated effective
__________ __, 20__; and
WHEREAS, the Parties wish to terminate their relationship amicably and to
resolve, fully and finally, all actual and potential claims and disputes
relating to Employee’s employment with and termination from the Company and all
other relationships between Employee and the Company, up to and including the
date of execution of this Release.
NOW, THEREFORE, in consideration of these Recitals and the promises and mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are expressly acknowledged, the Parties,
intending to be legally bound, agree as follows:
1.    Termination of Employment. Employee’s employment with the Company shall
terminate on __________ __, 20__ (the “Termination Date”).
2.    Severance Benefits. Pursuant to the terms of the Agreement, and in
consideration of Employee’s release of claims and the other covenants and
agreements contained herein and therein, and provided that Employee has signed
this Release and delivered it to the Company and has not exercised any
revocation rights as provided in Section 6 below, the Company shall provide the
severance benefits described in Section 7 of the Agreement (the “Benefits”) in
the time and manner provided therein; provided, however, that the Company’s
obligations will be excused if Employee breaches any of the provisions of the
Agreement including, without limitation, Sections 6, 7 and 8 hereof. Employee
acknowledges and agrees that the Benefits constitute consideration beyond that
which, but for the mutual covenants set forth in this Release and the covenants
contained in the Agreement, the Company otherwise would not be obligated to
provide, nor would Employee otherwise be entitled to receive.


A-1

--------------------------------------------------------------------------------




3.    Effective Date. Provided that it has not been revoked pursuant to Section
6 hereof, this Release will become effective on the eighth (8th) day after the
date of its execution by Employee (the “Effective Date”).
4.    Effect of Revocation. Employee acknowledges and agrees that if Employee
revokes this Release pursuant to Section 6 hereof, Employee will have no right
to receive the Benefits.
5.    General Release. In consideration of the Company’s obligations, Employee
hereby releases, acquits and forever discharges Company and each of its
subsidiaries and affiliates and each of their respective officers, employees,
directors, successors and assigns from any and all claims, actions or causes of
action in any way related to his employment with the Company or the termination
thereof, whether arising from tort, statute or contract, including but not
limited to, claims of defamation, claims arising under the Employee Retirement
Income Security Act of 1974, as amended, the Age Discrimination in Employment
Act of 1967, as amended by the Older Workers Benefit Protection Act of 1990,
Title VII of the Civil Rights Act of 1964, as amended, the Americans with
Disabilities Act, the Family and Medical Leave Act, the discrimination and wage
payment laws of Colorado and any other federal, state or local statutes or
ordinances of the United States, it being Employee’s intention and the intention
of the Company to make this release as broad and as general as the law permits.
Employee understands that this Agreement does not waive any rights or claims
that may arise after his execution of it and does not apply to claims arising
under the terms of this Agreement.
6.    Review and Revocation Period. Employee acknowledges that the Company has
advised Employee that Employee may consult with an attorney of Employee’s own
choosing (and at Employee’s expense) prior to signing this Release and that
Employee has been given at least twenty-one (21) days during which to consider
the provisions of this Release, although Employee may sign and return it sooner.
Employee further acknowledges that Employee has been advised by the Company that
after executing this Release, Employee will have seven (7) days to revoke this
Release, and that this Release shall not become effective or enforceable until
such seven (7) day revocation period has expired. Employee acknowledges and
agrees that if Employee wishes to revoke this Release, Employee must do so in
writing, and that such revocation must be signed by Employee and received by the
Chairman of the Board of the Company (or the Chair of the Compensation
Committee) no later than 5:00 p.m. Mountain Time on the seventh (7th) day after
Employee has executed this Release. Employee acknowledges and agrees that, in
the event that Employee revokes this Release, Employee will have no right to
receive any benefits hereunder, including the Benefits. Employee represents that
Employee has read this Release and understands its terms and enters into this
Release freely, voluntarily and without coercion.
7.    Confidentiality, Non-Compete and Non-Solicitation. Employee reaffirms his
commitments in Sections 6.a., 6.c. and 6.d. of the Agreement.
8.    Cooperation in Litigation. At the Company’s reasonable request, Employee
shall use his good faith efforts to cooperate with the Company, its Affiliates,
and each of its and their respective attorneys or other legal representatives
(“Attorneys”) in connection with any claim, litigation or judicial or arbitral
proceeding which is material to the Company and is now pending or may
hereinafter be brought against the Released Parties by any third party;
provided, that, Employee’s


A-2

--------------------------------------------------------------------------------




cooperation is essential to the Company’s case. Employee’s duty of cooperation
will include, but not be limited to (a) meeting with the Company’s and/or its
Affiliates’ Attorneys by telephone or in person at mutually convenient times and
places in order to state truthfully Employee’s knowledge of matters at issue and
recollection of events; (b) appearing at the Company’s, its Affiliates’ and/or
their Attorneys’ request (and, to the extent possible, at a time convenient to
Employee that does not conflict with the needs or requirements of Employee’s
then-current employer) as a witness at depositions or trials, without necessity
of a subpoena, in order to state truthfully Employee’s knowledge of matters at
issue; and (c) signing at the Company’s, its Affiliates’ and/or their Attorneys’
request declarations or affidavits that truthfully state matters of which
Employee has knowledge. The Company shall reimburse Employee for the reasonable
expenses incurred by him in the course of his cooperation hereunder and shall
pay to Employee per diem compensation in an amount equal to the daily prorated
portion of the Employee’s base salary immediately prior to the Termination Date.
The obligations set forth in this Section 8 shall survive any termination or
revocation of this Release.
9.    Non-Admission of Liability. Nothing in this Release will be construed as
an admission of liability by Employee or the Released Parties; rather, Employee
and the Released Parties are resolving all matters arising out of the
employer-employee relationship between Employee and the Company and all other
relationships between Employee and the Released Parties.
10.    Nondisparagement. Employee agrees not to make negative comments or
otherwise disparage the Company or its officers, directors, employees,
shareholders or agents, in any manner likely to be harmful to them or their
business, business reputation or personal reputation. The Company agrees that
the members of the Board and officers of the Company as of the date hereof will
not, while employed by the Company or serving as a director of the Company, as
the case may be, make negative comments about the Employee or otherwise
disparage the Employee in any manner that is likely to be harmful to the
Employee’s business or personal reputation. The foregoing shall not be violated
by truthful statements in response to legal process or required governmental
testimony or filings, and the foregoing limitation on the Company’s directors
and officers will not be violated by statements that they in good faith believe
are necessary or appropriate to make in connection with performing their duties
for or on behalf of the Company.
11.    Binding Effect. This Release will be binding upon the Parties and their
respective heirs, administrators, representatives, executors, successors and
assigns, and will inure to the benefit of the Parties and their respective
heirs, administrators, representatives, executors, successors and assigns.
12.    Governing Law. This Release will be governed by and construed and
enforced in accordance with the laws of the State of Colorado applicable to
agreements negotiated, entered into and wholly to be performed therein.
13.    Severability. Each of the respective rights and obligations of the
Parties hereunder will be deemed independent and may be enforced independently
irrespective of any of the other rights and obligations set forth herein. If any
provision of this Release should be held illegal or invalid, such illegality or
invalidity will not affect in any way other provisions hereof, all of which will
continue, nevertheless, in full force and effect.


A-3

--------------------------------------------------------------------------------




14.    Counterparts. This Release may be signed in counterparts and each
counterpart will be deemed to be an original but together all such counterparts
will be deemed a single agreement.
15.    Entire Agreement; Modification. This Release constitutes the entire
understanding between the Parties with respect to the subject matter hereof and
may not be modified without the express written consent of both Parties. This
Release supersedes all prior written and/or oral and all contemporaneous oral
agreements, understandings and negotiations regarding its subject matter. This
Release may not be modified or canceled in any manner except by a writing signed
by both Parties.
16.    Acceptance. Employee may confirm his acceptance of the terms and
conditions of this Release by signing and returning two (2) original copies of
this Release to the Chairman of the Board of the Company, no later than 5:00
p.m. Mountain Time twenty-one (21) days after Employee’s receipt of notice of
termination.
EMPLOYEE ACKNOWLEDGES AND REPRESENTS THAT EMPLOYEE HAS FULLY AND CAREFULLY READ
THIS RELEASE PRIOR TO SIGNING IT AND UNDERSTANDS ITS TERMS. EMPLOYEE FURTHER
ACKNOWLEDGES AND AGREES THAT EMPLOYEE HAS BEEN, OR HAS HAD THE OPPORTUNITY TO
BE, ADVISED BY INDEPENDENT LEGAL COUNSEL OF EMPLOYEE’S OWN CHOICE AS TO THE
LEGAL EFFECT AND MEANING OF EACH OF THE TERMS AND CONDITIONS OF THIS RELEASE,
AND IS ENTERING INTO THIS RELEASE FREELY AND VOLUNTARILY AND NOT IN RELIANCE ON
ANY PROMISES OR REPRESENTATIONS OTHER THAN AS SET FORTH IN THIS RELEASE.
IN WITNESS WHEREOF, the Company and the Employee have duly executed this Release
as of the date first above written.


Company                         Lance Lauck


PDC Energy, Inc.                




By:                            _________________________________
Barton R. Brookman, Jr.
Position: President and Chief Executive Officer




A-4